J-A17039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ILYA SIVCHUK AND VIV                       :   IN THE SUPERIOR COURT OF
    ASSOCIATION, LLC                           :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 1843 EDA 2021
    SOVEREIGN BANK D/B/A                       :
    SANTANDER BANK AND NEVADA                  :
    FIRST FEDERAL, LLC AND FIRST               :
    COMMERCE, LLC                              :

                 Appeal from the Order Entered August 25, 2021
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 151200887


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                             FILED OCTOBER 11, 2022

        Appellants, Ilya Sivchuk (“Sivhuk”) and VIV Association, LLC (“VIV”)1,

appeal from the order granting attorneys’ fees in favor of appellees, Sovereign

Bank d/b/a Santander Bank and Nevada First Federal, LLC (“NFF”), and First

Commerce, LLC, in the aggregate amount of $94,149.34. This matter comes

before us after a previous panel of this Court determined that: (1) appellants

“were not entitled to relief with respect to an award of attorneys’ fees, which

were clearly authorized in the event of default[]”; and (2) as attorneys’ fees

were therefore appropriate, a remand was necessary for the lower court to
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 There is ambiguity in the record as to whether the party’s correct name is
“VIV Association, LLC” or “VIV Associates, LLC.”
J-A17039-22



ascertain a reasonable and non-arbitrary award of those fees. Sivchuk v.

Sovereign Bank, 2020 WL 4220048, at *3, 5 (Pa. Super., July 23, 2020)

(unpublished memorandum), appeal denied 249 A.3d 503 (Pa. 2021). On

appeal, appellants present one issue, which solely challenges whether, in

accordance with the contract between the parties, there should have been an

award of attorneys’ fees. As the validity of attorneys’ fees, pursuant to the

parties’ contract, has already been litigated and ruled upon by this Court and,

too, because appellants have not challenged any aspect of the attorneys’ fees

computations following remand, we affirm.

      As cogently summarized by this Court:

      VIV secured three promissory notes from Sovereign Bank between
      2007 and 2010 for commercial improvements on VIV's properties.
      The notes were guaranteed by Sivchuk and collectively totaled
      more than $1,500,000 in the form of a variable rate construction
      loan note, a variable interest term note, and a line of credit note.
      The agreements with respect to each note contained cross default
      clauses and included provisions permitting the lender to recover
      reasonable attorneys' fees in connection with, inter alia,
      enforcement of the agreements. The notes were extended several
      times.

      Appellants defaulted on the term loan when it matured in March
      2011, triggering the cross default clauses on the construction loan
      and the line of credit. The notes, with an aggregate principal sum
      approaching $2,000,000 at that time, were modified and extended
      by a forbearance and modification agreement in June 2011. On
      September 13, 2011, Sovereign Bank offered to extend the
      forbearance. On September 23, 2011, before Appellants accepted
      the extended forbearance, Sovereign Bank sold and transferred
      the notes and loan documents to NFF.

      In light of Appellants' failure to make required payments from
      June through October 2011, NFF, through First Commerce,
      applied the default interest rate to the notes pursuant to the terms

                                     -2-
J-A17039-22


      of the forbearance. After failed attempts to negotiate a discounted
      payoff of the notes, Appellants paid the notes in full on December
      15, 2011, and the mortgages were released.

      On December 15, 2015, Appellants filed a writ of summons,
      followed by the filing of a complaint on April 27, 2016, in which
      they alleged breach of contract and resulting damages against NFF
      and First Commerce. NFF and First Commerce filed preliminary
      objections. In July 2016, after the trial court sustained some of
      the objections, NFF and First Commerce filed an answer and new
      matter to the remaining claims. Appellants filed their reply to new
      matter in August 2016. From February 1, 2017 until October 25,
      2017, the case was on deferred status due to Appellants' counsel
      being indicted on criminal charges. The case eventually proceeded
      to a bench trial on June 12 and 13, 2018.

      On October 17, 2018, the trial court entered a verdict in favor of
      NFF and First Commerce, and awarded them $8,000 in
      attorney[s’] fees. Appellants filed a pro se appeal to this Court on
      the same day at No. 3417 EDA 2018. NFF and First Commerce
      filed a motion for post-trial relief on Monday, October 29, 2018,
      asking the court to modify the verdict and grant reasonable
      attorney fees. The trial court granted the motion on November 14,
      2018, and increased the award of attorney fees to $16,000. On
      December 11, 2018, NFF and First Commerce filed an appeal at
      No. 3697 EDA 2018.

Sivchuk, 2020 WL 4220048, at *2.

      While the previous panel determined that the lower court’s award of

attorneys’ fees was proper, it simultaneously found that the court “initially

awarded $8,000 in fees without any explanation. Then the court doubled that

seemingly arbitrary award, offering a vague basis for doing so[.]” Id., at *5.

As such, because there was a lack of a “sufficient record or analysis regarding

the award,” id.; see also Sutch v. Roxborough Memorial Hospital, 142

A.3d 38, 71 (Pa. Super. 2016) (establishing that a lower court must make

factual findings or utilize evidentiary support to validate the reasonableness

                                     -3-
J-A17039-22


of attorneys’ fees), a remand was required for the court to reconsider, with

specificity, the amount it would award.

      Upon remand, appellees filed a motion for attorneys’ fees, which was

ultimately granted following oral argument. In the corresponding order, the

lower court awarded $70,368.66 for costs and fees that were “reasonably

incurred” up until the time that appellees filed their first fee application,

$22,530.68 for costs and fees accrued in the prior appeal to this Court, and

$1,250 for costs and fees associated with the time spent preparing their

motion that followed remand. Order, 8/25/21, at 1 (unpaginated). Therefore,

in total, the court granted $94,149.34 in costs and fees. Appellants appealed

this decision, and the relevant parties have complied with their obligations

under Pennsylvania Rule of Appellate Procedure 1925.

      With the appeal being ripe for review, we note that appellants’ only

argument is that “there was no uncured default which is a pre-requisite, a

condition precedent, to an enforcement action under the commercial contracts

between these parties.” Appellant’s Brief, at 4. Appellants’ attempt to relitigate

whether attorneys’ fees are appropriate is in contravention of an already

determined outcome. A prior panel of this Court found that attorneys’ fees

were authorized given, inter alia, that the appellants “did not make any

payment from [July 15, 2011, when appellants allegedly sent a check that

should have been credited against their account,] until September 1, 2011

under the forbearance agreement or between September 1 and December 11,


                                      -4-
J-A17039-22


2011 under the extension agreement.” Sivchuk, 2020 WL 4220048, at *3.

Following this decision, our Supreme Court denied the appellants’ petition for

allowance of appeal.

      “This panel is not empowered to overrule another panel of the Superior

Court.” See Commonwealth v. Beck, 78 A.3d 656, 659 (Pa. Super. 2013)

(citations omitted). In addition, when a case is remanded, a lower court “must

comply strictly with the mandate of the higher court.” Commonwealth v.

Williams, 877 A.2d 471, 475 (Pa. Super. 2005) (citation omitted) (writing,

further, that the lower court abuses its discretion when it reaches a conclusion

on an issue not contained within, or fairly suggested by, the remand order).

Here, the previous panel unambiguously determined that it was not in error

for the lower court to have awarded attorneys’ fees. While that panel

remanded for the court to make findings to justify its ultimate award, the

lower court complied with this Court’s directive to establish, precisely, what a

reasonable amount would be.

      The issue presently before this Court, attacking the validity–not the

amount or reasonableness–of attorneys’ fees, is materially the same as one

of the arguments presented by the appellants in the previous iteration of this

case. See Appellant’s Brief, at 4-12. Appellants were not entitled to relief then

and have, in the present matter, presented no compelling basis, legal or

otherwise, to deviate from that prior conclusion. Whatever validity appellants

now suggests their argument holds should have been, or was already, raised


                                      -5-
J-A17039-22


when this matter was initially appealed approximately three years ago.

       Even through a strenuous reading of appellants’ brief, we are unable to

find a single sentence dedicated to the reasonableness of the court’s attorneys’

fees calculations. Stated differently, appellants have not challenged any

particular aspect of the order they have purported to have appealed from.

       Although appellants clearly see no impediment to the argument they

now advance, given that the present matter is being decided by a three-judge

panel, we cannot contradict a prior determination of this Court. Otherwise,

making such a ruling would result in a second investigation into whether

attorneys’ fees were warranted, effectively giving appellants another bite at

the proverbial apple. The end result, should we have found differently from

the prior panel, would have inherently created contradiction. Therefore, based

purely on the averment they have now advanced before this Court, appellants

are not entitled to relief.2

       Accordingly, we affirm the order granting attorneys’ fees in favor of the

appellees.


____________________________________________


2 Even if we were to evaluate the reasonableness of the awarded fees, we
glean from the trial court’s opinion that it considered the appropriate factors
in determining the attorneys’ fees award, see, e.g., Richards v. Ameriprise
Financial Services, Inc., 217 A.3d 854, 868 (Pa. Super. 2019) (citation
omitted), and reached a reasonable conclusion. See Trial Court Opinion,
3/11/22, at 4-6 (illuminating, among other areas, the attorneys’ hours spent
on this case, the reasonableness of the attorneys’ asserted hourly rates, the
amount of filings that were necessary throughout this litigation, and the
proportionality of the fees awarded vis-à-vis the damages that had been
sought).

                                           -6-
J-A17039-22


     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




                          -7-